

116 HR 12 IH: China Task Force Act
U.S. House of Representatives
2020-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 12IN THE HOUSE OF REPRESENTATIVESOctober 20, 2020Mr. McCarthy (for himself, Mr. Riggleman, Mr. Walden, Mr. Joyce of Pennsylvania, Ms. Granger, Mr. Gonzalez of Ohio, Mr. Curtis, Mr. Banks, Mr. Waltz, Mr. Reschenthaler, Mr. Lucas, Mr. Stewart, Mr. Gallagher, Mr. McCaul, Mr. Kinzinger, Mr. LaHood, Ms. Stefanik, Mr. Barr, and Ms. Cheney) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Science, Space, and Technology, Financial Services, the Judiciary, Ways and Means, Agriculture, Natural Resources, Energy and Commerce, Armed Services, Education and Labor, the Budget, Intelligence (Permanent Select), Transportation and Infrastructure, Oversight and Reform, House Administration, Small Business, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo enact a comprehensive legislative response to the threats posed by the Chinese Communist Party to the United States of America and to freedom, democracy, and human rights around the world.1.Short titleThis Act may be cited as the China Task Force Act or the CTF Act.2.FindingsCongress finds the following:(1)The Chinese Communist Party (CCP) is completely committed to a hostile communist ideology in which individuals exist to serve the state, enjoying rights and freedoms only at the state’s discretion.(2)The CCP applies this ideology onto the People’s Republic of China (PRC) through a system of government called socialism with Chinese characteristics, the main tenet of which is the absolute totalitarianism of the CCP. CCP General Secretary Xi Jinping recently described this political system by writing the Party, the government, the military, the people, and academia—east, west, south, north, and center—the Party leads everything.(3)The CCP’s adherence to communist ideology and its application of this ideology through totalitarianism drives its persistently malign conduct as the CCP seeks to eliminate perceived threats to the security of its regime.(4)The CCP has legally defined the national security of the PRC as the absence of international or domestic threats to the state’s power, enshrining in law its belief that the CCP will not be secure until all threats foreign and domestic are eliminated, a concept which requires external aggression.(5)The CCP considers constitutional democracy, internationally recognized human rights, free markets, independent journalism, and internal dissent to be security threats.(6)It is a bedrock American principle that the United States Government is not built to grant rights, but to protect rights inalienable to every human being, and furthermore that the infringement of such rights anywhere is unjust.(7)Driven by its hostile communist ideology and enabled by decades of foreign policy from the United States and likeminded democracies which disregarded this ideology, the CCP has risen to become the United States prevailing economic and national security threat of this generation.(8)The CCP’s malign conduct, its threat to American interests and values, and its fundamental illegitimacy as a means of governing one-fifth of mankind all ultimately derive from the CCP’s hostile communist ideology. As in the United States prior great power competition with a communist superpower, the United States goal should be the end of the CCP’s monopoly on power, rather than indefinite coexistence with a fundamentally hostile communist state.(9)The theory that unprincipled economic entanglement with the PRC’s CCP-controlled economy would induce economic and political liberalization while contributing to United States interests has been proven false. Decisive action is required to stop the CCP from further exploiting the United States economy, defend United States national security interests, impose costs on the CCP’s malign actions, and uphold American values.3.EnactmentsThere are hereby enacted into law the following:(1)H.R. 7937, the Countering CCP Malign Influence Act, of the 116th Congress, as introduced in the House of Representatives.(2)H.R. 8058, the Chinese Research Funds Accounting Act, of the 116th Congress, as introduced in the House of Representatives.(3)Titles V, VI, and VII of H.R. 3352, the Eliot L. Engel Department of State Authorization Act of 2020, of the 116th Congress, as passed by the House of Representatives.(4)H.R. 6210, the Uyghur Forced Labor Prevention Act, of the 116th Congress, as introduced in the House of Representatives.(5)H.R. 4331, the Tibetan Policy and Support Act, of the 116th Congress, as passed by the House of Representatives.(6)H.R. 7805, the Stop Predatory Organ Trafficking Act, of the 116th Congress, as introduced in the House of Representatives.(7)H.R. 5725, the Hong Kong Be Water Act, of the 116th Congress, as introduced in the House of Representatives.(8)Section 1284 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(9)H.R. 3843, the CROOK Act, of the 116th Congress, as introduced in the House of Representatives.(10)H.R. 3441, the Kleptocrat Exposure Act, of the 116th Congress, as introduced in the House of Representatives.(11)H.R. 4140, the Foreign Extortion Prevention Act, of the 116th Congress, as introduced in the House of Representatives.(12)H.R. 4361, the Justice for Victims of Kleptocracy Act, of the 116th Congress, as introduced in the House of Representatives.(13)H.R. 2167, Protecting United States Businesses Abroad Act, of the 116th Congress, as introduced in the House of Representatives.(14)H.R. 2514, the Coordinating Oversight, Upgrading and Innovating Technology, and Examiner Reform Act, of the 116th Congress, as passed by the House of Representatives.(15)H.R. 4636, the Partnering and Leveraging Assistance to Stop Trash for International Cleaner Seas Act, of the 116th Congress, as introduced in the House of Representatives.(16)H.R. 5859, the Trillion Trees Act, of the 116th Congress, as introduced in the House of Representatives.(17)H.R. 7939, the United Nations Transparency and Accountability Act (UNTAA), of the 116th Congress, as introduced in the House of Representatives.(18)H.R. 7733, the Li Wenliang Global Public Health Accountability Act, of the 116th Congress, as introduced in the House of Representatives.(19)H.R. 7938, the USIA for Strategic Competition Act, of the 116th Congress, as introduced in the House of Representatives.(20)H.R. 6621, the Open Technology Fund Authorization Act, of the 116th Congress, as introduced in the House of Representatives.(21)H.R. 6570, the Online Consumer Protection Act, of the 116th Congress, as introduced in the House of Representatives.(22)H.R. 2002, the Taiwan Assurance Act, of the 116th Congress, as passed by the House of Representatives.(23)H.R. 353, a bill to direct the Secretary of State to develop a strategy to regain observer status for Taiwan in the World Health Organization, and for other purposes, of the 116th Congress, as passed by the House of Representatives.(24)H.R. 6287, the Taiwan Symbols of Sovereignty (SOS) Act, of the 116th Congress, as introduced in the House of Representatives.(25)H.R. 7414, the Taiwan Fellowship Act, of the 116th Congress, as introduced in the House of Representatives.(26)H.R. 6974, the Taiwan Non-Discrimination Act of 2020, of the 116th Congress, as introduced in the House of Representatives.(27)H.R. 6014, the Employment Fairness for Taiwan Act of 2020, of the 116th Congress, as introduced in the House of Representatives.(28)Section 845 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(29)Section 1254 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(30)Section 1255 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(31)Section 824 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(32)Section 823 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(33)Section 826 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(34)Section 835 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(35)Section 829 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(36)Section 830 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(37)H.R. 7061, the American Critical Mineral Exploration and Innovation Act, of the 116th Congress, as introduced in the House of Representatives.(38)H.R. 8198, the National Security Through America’s Resources and Permitting Reform Act of 2020, of the 116th Congress, as introduced in the House of Representatives.(39)Section 247(d) and subtitle F of title XVII of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(40)Section 712 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(41)Section 1808(f) of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(42)Section 750L of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(43)H.R. 6670, the Prescription for American Drug Independence Act, of the 116th Congress, as introduced in the House of Representatives.(44)H.R. 4866, the National Centers of Excellence in Continuous Pharmaceutical Manufacturing Act, of the 116th Congress, as passed by the House of Representatives.(45)H.R. 6531, the Medical Supplies for Pandemics Act, of the 116th Congress, as introduced in the House of Representatives.(46)Title I of H.R. 6930, the Manufacturing API, Drugs, and Excipients (MADE) in America Act, of the 116th Congress, as introduced in the House of Representatives.(47)H.R. 7767, the Domestic Medical and Drug Manufacturing Tax Credit Act, of the 116th Congress, as introduced in the House of Representatives.(48)H.R. 7555, the More Cures Act, of the 116th Congress, as introduced in the House of Representatives.(49)H.R. 7556, the Start-ups for Cures Act, of the 116th Congress, as introduced in the House of Representatives.(50)H.R. 7537, the Infectious Disease Therapies Research and Innovation Act of 2020, of the 116th Congress, as introduced in the House of Representatives.(51)H.R. 7505, the American Innovation Act of 2020, of the 116th Congress, as introduced in the House of Representatives.(52)H.R. 6613, the Indo-Pacific Deterrence Initiative, of the 116th Congress, as introduced in the House of Representatives.(53)H.R. 3508, the South China Sea and East China Sea Sanctions Act of 2019, of the 116th Congress, as introduced in the House of Representatives.(54)H.R. 7423, the Taiwan Defense Act, of the 116th Congress, as introduced in the House of Representatives.(55)Section 1610 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(56)Section 1604 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(57)Section 1605 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(58)Section 1603 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(59)Section 1621 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(60)Section 1628 of S. 4049, the National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the Senate.(61)Section 1629 of S. 4049, the National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the Senate.(62)Section 1630 of S. 4049, the National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the Senate.(63)Section 1675 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(64)H.R. 3997, Safe Career Transitions for Intelligence and National Security Professionals, of the 116th Congress, as introduced in the House of Representatives.(65)H.R. 6896, the No Tik Tok on Government Devices Act, of the 116th Congress, as introduced in the House of Representatives.(66)Section 1256 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(67)H.R. 6196, the Trademark Modernization Act, of the 116th Congress, as introduced in the House of Representatives.(68)H.R. 7224, the End Communist Chinese Citizenship Act, of the 116th Congress, as introduced in the House of Representatives.(69)Section 6284 of S. 4049, the National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the Senate.(70)H.R. 4963, the Stop the Importation and Manufacturing of Synthetic Analogues Act, of the 116th Congress, as introduced in the House of Representatives.(71)H.R. 2935, the Stopping Overdoses of Fentanyl Analogues Act, of the 116th Congress, as introduced in the House of Representatives.(72)Section 1797 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(73)Section 228 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(74)Section 229 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(75)H.R. 7905, the Emergency Assistance for Safe Elections Act, of the 116th Congress, as introduced in the House of Representatives.(76)H.R. 4736, the Honest Elections Act, of the 116th Congress, as introduced in the House of Representatives.(77)H.R. 6882, the Election Fraud Prevention Act, of the 116th Congress, as introduced in the House of Representatives.(78)H.R. 5707, the Protect American Voters Act, of the 116th Congress, as introduced in the House of Representatives.(79)H.R. 3442, the Defending Elections against Trolls from Enemy Regimes (DETER) Act, of the 116th Congress, as introduced in the House of Representatives.(80)H.R. 1811, the Countering Chinese Government and Communist Party’s Political Influence Operations Act, of the 116th Congress, as introduced in the House of Representatives.(81)H.R. 6216, the National Artificial Intelligence Initiative Act of 2020, of the 116th Congress, as introduced in the House of Representatives.(82)H.R. 8132, the American COMPETE Act, of the 116th Congress, as passed by the House of Representatives.(83)Section 217 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(84)Section 222 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(85)Sections 241 through 249 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(86)H.R. 6624, the Utilizing Strategic Allied (USA) Telecommunications Act of 2020, of the 116th Congress, as introduced in the House of Representatives.(87)H.R. 6235, the NETWORKS Act, of the 116th Congress, as introduced in the House of Representatives.(88)H.R. 8303, the QUEST Act of 2020, of the 116th Congress, as introduced in the House of Representatives.(89)H.R. 6919, the Advancing Quantum Computing Act, of the 116th Congress, as introduced in the House of Representatives.(90)H.R. 8279, the Quantum Network Infrastructure Act of 2020, of the 116th Congress, as introduced in the House of Representatives.(91)H.R. 8350, the SELF–DRIVE Act, of the 116th Congress, as introduced in the House of Representatives.(92)H.R. 7972, the Advanced Unmanned Delivery Services Act, of the 116th Congress, as introduced in the House of Representatives.(93)H.R. 7214, the Surface Transportation Research and Development Act, of the 116th Congress, as introduced in the House of Representatives.(94)Sections 5231 through 5237 of S. 4049, the National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the Senate.(95)H.R. 3255, the TOWER Infrastructure Deployment Act, of the 116th Congress, as introduced in the House of Representatives.(96)H.R. 4373, the Engineering Biology Research and Development Act of 2019, of the 116th Congress, as passed by the House of Representatives.(97)Section 1705 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(98)H.R. 4500, the bipartisan Promoting U.S. Wireless Leadership Act of 2019, of the 116th Congress, as passed by the House of Representatives.(99)H.R. 3763, the bipartisan Promoting U.S. International Leadership in 5G Act of 2019, of the 116th Congress, as passed by the House of Representatives.(100)H.R. 5698, the Promoting Secure 5G Act, of the 116th Congress, as passed by the House of Representatives.(101)H.R. 3610, the American Space Commerce Free Enterprise Act, of the 116th Congress, as introduced in the House of Representatives.(102)H.R. 6208, the Protecting American Space Assets Act, of the 116th Congress, as introduced in the House of Representatives.(103)Subtitle C of Title XVII of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(104)H.R. 6969, the U.S. TELL Act, of the 116th Congress, as introduced in the House of Representatives.(105)H.R. 6942, the Internet Application I.D. Act, of the 116th Congress, as introduced in the House of Representatives.(106)H.R. 6929, the Advancing Facial Recognition Act, of the 116th Congress, as introduced in the House of Representatives.(107)H.R. 7005, the SHIELD Act, of the 116th Congress, as introduced in the House of Representatives.(108)H. Res. 746, a resolution expressing the sense of the House of Representatives that the United States should reaffirm its commitment as a member of the World Trade Organization (WTO) and work with other WTO members to achieve reforms at the WTO that improve the speed and predictability of dispute settlement, address longstanding concerns with the WTO's Appellate Body, increase transparency at the WTO, ensure that WTO members invoke special and differential treatment reserved for developing countries only in fair and appropriate circumstances, and update the WTO rules to address the needs of the United States and other free and open economies in the 21st century, of the 116th Congress, as introduced in the House of Representatives.(109)H.R. 8163, the Countering China Through American Export Competitiveness Act, of the 116th Congress, as introduced in the House of Representatives.(110)H.R. 7570, a bill to amend the Better Utilization of Investments Leading to Development Act of 2018 to facilitate increased equity investments under that Act, of the 116th Congress, as introduced in the House of Representatives.(111)Section 1779 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(112)H.R. 5846, the Neutralizing Unfair Chinese Subsidies Act, of the 116th Congress, as introduced in the House of Representatives.(113)H.R. 6086, the IMF Reform and Integrity Act, of the 116th Congress, as introduced in the House of Representatives.(114)Section 1843 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(115)H.R. 7405, the Strengthening American Nuclear Competitiveness Act, of the 116th Congress, as introduced in the House of Representatives.(116)H.R. 7406, the Nuclear Licensing Efficiency Act, of the 116th Congress, as introduced in the House of Representatives.(117)H.R. 7814, the Nuclear Prosperity and Security Act, of the 116th Congress, as introduced in the House of Representatives.(118)H.R. 7404, the Unlocking our Domestic LNG Potential Act of 2020, of the 116th Congress, as introduced in the House of Representatives.(119)H.R. 7429, the Promoting Cross-Border Energy Infrastructure Act, of the 116th Congress, as introduced in the House of Representatives.(120)H.R. 3983, the Promoting Interagency Coordination for Review of Natural Gas Pipelines Act, of the 116th Congress, as introduced in the House of Representatives.(121)H.R. 8329, the Revitalizing Multilateral Export Control Diplomacy for Critical Technologies Act, of the 116th Congress, as introduced in the House of Representatives.(122)H.R. 7000, the Holding Foreign Companies Accountable Act, of the 116th Congress, as introduced in the House of Representatives.(123)H.R. 7749, a bill to amend the Internal Revenue Code of 1986 to encourage the transfer of intangible property from controlled foreign corporations to United States shareholders, of the 116th Congress, as introduced in the House of Representatives.(124)H.R. 6802, the Accelerate Long-term Investment Growth Now (ALIGN) Act, of the 116th Congress, as introduced in the House of Representatives.(125)H.R. 5685, the Securing American Leadership in Science and Technology Act, of the 116th Congress, as introduced in the House of Representatives.(126)H.R. 7766, a bill to amend the Internal Revenue Code of 1986 to increase the research tax credit and provide better access to the credit for business startups, of the 116th Congress, as introduced in the House of Representatives.(127)H.R. 4549, the American Innovation and Competitiveness Act, of the 116th Congress, as introduced in the House of Representatives.(128)H.R. 7321, the Elevating America’s Workforce Act, of the 116th Congress, as introduced in the House of Representatives.(129)H.R. 4372, the MSI STEM Achievement Act, of the 116th Congress, as passed by the House of Representatives.(130)H.R. 4979, the Rural STEM Education Act, of the 116th Congress, as passed by the House of Representatives.(131)H.R. 2528, the STEM Opportunities Act, of the 116th Congress, as passed by the House of Representatives.(132)H.R. 7842, the Intelligence on Nefarious Foreign Leaders Using Education Networks for Corrupt Enrichment (INFLUENCE) Act, of the 116th Congress, as introduced in the House of Representatives.(133)H.R. 7708, the Defend COVID Research from Hackers Act, of the 116th Congress, as introduced in the House of Representatives.(134)H.R. 7998, the NIST COVID–19 Cyber-Security Act, of the 116th Congress, as introduced in the House of Representatives.(135)Section 1256 of H.R. 6395, the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021, of the 116th Congress, as passed by the House of Representatives.(136)H.R. 3611, the Securing American Research from Cyber Theft Act, of the 116th Congress, as introduced in the House of Representatives.(137)H.R. 7601, the Concerns Over Nations Funding University Campus Institutes in the United States Act (CONFUCIUS Act), of the 116th Congress, as introduced in the House of Representatives.4.Publication of actIn publishing this Act in slip form and in the United States Statutes at Large pursuant to section 112 of title 1, United States Code, the Archivist of the United States shall include after the date of approval an appendix setting forth the text of each bill, resolution, and other provision referred to in section 3.